PTOL-413FA Explanation Sheet
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed February 28, 2022.
Claims 1-2, 4, 6-7, 14-15 have been amended.
Claim 13 has been cancelled. 
Claims 1-12 and 14-20 are currently pending and have been examined.
Response to Arguments
The previous rejection under 35 USC 112 has been withdrawn in response to the submitted amendments, however the submitted amendments have introduced a new ground of rejection under 35 USC 112 as explained below. 
Applicant’s arguments filed February 28, 2022 have been fully considered but they are not persuasive. 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Applicant respectfully submits that amended claims 1 and 7 are not directed to an abstract idea. The claims have been amended to include receiving a "an identification signal...wherein the identification signal includes a secure token" along with reservation request from a user computing device. The claims include transmitting that secure token to a token server that translates the secure token into user identification data for the user that requested the reservation. The user identification data may then be used to determine a reservation score and compare it to a threshold. Applicant respectfully submits that the steps laid out above, particularly using secure tokens to provide secure transmission of identification data, are not simply a "mental process" or other certain methods of organizing human activity. Instead, the claims describe a specific manner of securely determining user payment accounts using a token server and automatically changing the payment account used to complete the transaction based on which account provides a greater potential benefit. Accordingly, Applicant respectfully submits that the amended claims are not directed to an abstract idea.
Examiner respectfully disagrees. There’s nothing in the claims about payment accounts. The secure token is just a type of information and further is not described in the specification, as discussed in the 112 rejection below. See Smart Sys. Innovations, LLC v. Chi. Transit Auth., No. 2016-1233, slip. op. at 18-19 n.9 (Fed. Cir. October 18, 2017) (“A hash identifiers is a generic and routine concept that does not transform the claims to a patent eligible application of the abstract idea”). The exchanging of tokens and user identifying information, as claimed, is routine receiving and transmitting of information. 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
In this case, Applicant respectfully submits that amended claims 1, 9,and 16 provide an improvement to the technical field of reservation and security technology by imposing a meaningful limit on the judicial exception. Specifically, the Original Specification describes that "[o]ne of the many technical problems addressed by the system 50 and method is how to build an easy to use system to reserve places that tracks time and sifts users from abusing the system 50 but provides security to users. In addition, physical products need to be designed and built to allow notice to be given to others that a table or spot has been reserved where the physical product may be installed in a permanent manner at a location that is desired to be reserved." Original Specification at   [0013] (emphasis added). The amended claims provide technical means for providing this improved reservation and security technology. Further, the claims do not simply set forth identifying the user by any means. Instead, they include using secure tokens the confirm user identity in order to determine a user's eligibility for making a reservation at a given physical location. Accordingly, Applicant respectfully submit that, as described in the 2019 PEG, the amended claims are directed to a practical application because they provide an improvement to a technical field using limitations that impose a meaningful limit on the judicial exception. See October 2019 Update to the January 2019 Guidance at page 11.
Examiner respectfully disagrees. The identified improvements argued by Applicant are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. For example, in Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019). Here, the claims provide more user information to make a reservation determination, which improves the business process of facilitating reservations but does not improve computers or technology.

Applicant’s remaining arguments have been fully considered but they are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “secure token” in claims 1 and 7 is a relative term which renders the claim indefinite. The term “secure token” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not distinguish between types of tokens as secure or unsecure tokens. The specification describes tokens as not containing the actual identification signal, however it is not apparent if that is a description of a secure token or an unsecure token. Therefore, there is no way to determine when a token is a secure token or an unsecure token.
Claims 2-6, 8-12, and 14-20 depend upon either claims 1 or 7 and therefore inherit the above rejection of claims 1 or 7.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-6 recite a combination of devices and therefore recite a machine.
Claims 7-12 and 14-20 recite a series of steps and therefore recite a process.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 7, as a whole, are directed to the abstract idea of scoring a reservation request based on user information before permitting or denying the reservation request, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including business relations) by reciting an interaction between a service provider of a good or service and a user. See MPEP 2106.04(a)(2)(II)(A)-(B). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including following rules or instructions) by managing the relationship between a service provider of a good or service and a user through the use of scoring rules. See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by receiving identification, determining a score, and using the determined score to evaluate a reservation request. The method of organizing human activity and mental process of “scoring a reservation request based on user information before permitting or denying the reservation request,” is recited by claiming the following limitations: receiving identification of a user, transmitting and receiving a token, transmitting and receiving identification data, determining a reservation score, and providing a positive or negative indication. The mere nominal recitation of communicating identification, communicating a determination, a reservation sensor, a reservation processor, a reservation memory, a reservation input output circuit, a reservation power source, an identification signal, analysis server, an analysis processor, an analysis memory, an analysis input output circuit, and an analysis power source does not take the claim of the method of organizing human activity or mental process groupings. Thus, the claim recites an abstract idea.
With regards to Claims 2-6, 8, 14, 16, and 18-20, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: receiving a token, matching a token to a user, communicating a user, displaying information, determining demand, adjusting a score threshold, analyzing past scores, comparing an updated score to an updated threshold, classifying the updated score, reviewing past threshold adjustments, reviewing past sales, determining a threshold that maximizes sales, setting the threshold to maximize sales, receiving identification of a user, receiving an approval or denial indication, providing an indication of acceptance, providing an unknown indication, and generating a token. The mere nominal recitation of a token server, a token processor, a token memory, a token input output circuit, a token power source, and a portable electronic device does not take the claim of the method of organizing human activity or mental process groupings. Thus, the claims recite the above-identified judicial exception.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 7 recite the additional elements: communicating identification, communicating a determination, a reservation sensor, a reservation processor, a reservation memory, a reservation input output circuit, a reservation power source, an identification signal, analysis server, an analysis processor, an analysis memory, an analysis input output circuit, and an analysis power source which are used to perform the receiving, communicating, providing and determining steps. These a reservation sensor, a reservation processor, a reservation memory, a reservation input output circuit, a reservation power source, an identification signal, analysis server, an analysis processor, an analysis memory, an analysis input output circuit, and an analysis power source limitations are no more than mere instructions to apply the exception using a generic computer component. The communicating identification and communicating a determination step is recited at a high level of generality (i.e., as a general means of gathering identification and determination data for use in the determining and providing steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Claims 2, 6, 12, and 17 recite the additional elements: a token server, a token processor, a token memory, a token input output circuit, a token power source, and a portable electronic device which are used to perform the receiving, communicating, providing and determining steps. These a token server, a token processor, a token memory, a token input output circuit, a token power source, and a portable electronic device limitations are no more than mere instructions to apply the exception using a generic computer component. The communicating identification and communicating a token step is recited at a high level of generality (i.e., as a general means of gathering identification and token data for use in the determining and providing steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of a prioritized pre-sale for high demand reservations in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing prioritized pre-sale process. For example, an airline rewards program where users with higher status are prioritized for seats on a high demand flight over users without status. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1 and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a reservation sensor, a reservation processor, a reservation memory, an reservation input output circuit, a reservation power source, an identification signal, analysis server, an analysis processor, an analysis memory, an analysis input output circuit, and an analysis power source. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a reservation sensor (Specification [0028]), a reservation processor (Specification [0028]), a reservation memory (Specification [0028]), an reservation input output circuit (Specification [0028]), a reservation power source (Specification [0028]), an identification signal (Specification [0017]-[0020]), analysis server (Specification [0016]), an analysis processor (Specification [0016]), an analysis memory (Specification [0016]), an analysis input output circuit (Specification [0016]), and an analysis power source (Specification [0016]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a reservation sensor, a reservation processor, a reservation memory, an reservation input output circuit, a reservation power source, an identification signal, analysis server, an analysis processor, an analysis memory, an analysis input output circuit, and an analysis power source. See MPEP 2106.05(f). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by communicating identification of a user and communicating a determination. See MPEP 2106.05(g). The claims limit the field of use by reciting reservations for a good or service. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 2, 6, 12, and 17, the additional elements do not amount to significantly more than the judicial exception. Claims 2, 12, and 17 recite a generic computer performing generic computer functions by reciting a token server, a token processor, a token memory, a token input output circuit, a token power source, and a portable electronic device. Regarding claims 2, 12, and 17, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a token server (Specification [0018]), a token processor (Specification [0018]), a token memory (Specification [0018]), a token input output circuit (Specification [0018]), a token power source (Specification [0018]), and a portable electronic device (Specification [0018]-[0020]). Claims 2, 12, and 17 add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a token server, a token processor, a token memory, a token input output circuit, a token power source, and a portable electronic device. See MPEP 2106.05(f). Claims 2, 6, and 14 recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by communicating identification of a user and communicating a token. See MPEP 2106.05(g). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 6, 9-11, and 15, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss (U.S. P.G. Pub. 2015/0012307 A1), hereinafter Moss, in view of McEwen et al. (U.S. P.G. Pub. 2016/0078370 A1), hereinafter McEwen, in view of Sonasath et al. (U.S. P.G. Pub. 2018/0084424 A1), hereinafter Sonasath.

Claim 1. 
Moss discloses a computer system comprising: 
an analysis server comprising an analysis processor, an analysis memory, an analysis input output circuit and an analysis power source (Moss [0056], [0058] server 110); and
a reservation sensor comprising a reservation processor, a reservation memory, an reservation input output circuit, and a reservation power source, the reservation sensor being configured to communicate with the analysis server and (Moss [0064] tag attached to a seat, table , and/or seat group; [0065] NFC tag; [0066] tag may store and/or transmit data; [0067] tag memory; [0068] tag transmitter; [0069] tag sensor detects seat status; [0070] tag processing hardware; [0072] tag output devices; [0075] tag input devices; [0077] tag power) wherein the reservation processor is physically configured according to computer executable instructions for: 
Regarding the following limitation, Moss discloses a user checking in to a tagged seat for a reservation (Moss [0144] user may locate a desired seat and scan them to initiate the reservation process; [0157] user may check in by “bumping” the tag to check in through the tag; [0158] verify credentials), however Moss does not disclose the token protocol below, but Sonasath does:
receiving, from a user computing device, an identification signal associated with a user at a point of service for a good or a service along with a reservation request, wherein the identification signal includes a secure token (Sonasath [0052] upon check-in a reservation token is sent to a hotel provisioning server);
in response to receiving the reservation request, communicating the secure token from the reservation sensor to the analysis server (Sonasath [0052] upon check-in a reservation token is sent to a hotel provisioning server);
wherein the analysis processor is physically configured according to computer executable instructions for:
receiving the secure token from the reservation sensor (Sonasath [0052] upon check-in a reservation token is sent to a hotel provisioning server; [0054] hotel provisioning server uses the reservation token to retrieve user preferences stored in the user profile from the third-party ecosystem);
transmitting the secure token to a token server configured to translate the secure token into user identification data for the user (Sonasath [0054] hotel provisioning server uses the reservation token to retrieve user preferences stored in the user profile from the third-party ecosystem);
receiving the user identification data from the token server (Sonasath [0054] hotel provisioning server uses the reservation token to retrieve user preferences stored in the user profile from the third-party ecosystem);
One of ordinary skill in the art would have recognized that applying the known technique of using tokenization to identify a user of Sonasath to the credential verification process of Moss would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sonasath to the teaching of Moss would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such tokenized identifiers. Further, applying tokenized identifiers to Moss, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient outsourcing of the protection of consumer information by allowing a third party to manage the identification of the user. 
Regarding the following limitation, Moss discloses checking the inventory for reservation conflicts (Moss [0110]), however, Moss does not disclose the following limitation, but McEwen does:
based on the user identification data, determining if the user has a reservation score over a threshold (McEwen [0083] cookie identification of an account; [0076], [0080], [0104] assign a score to a requesting user; [0105]-[0107] factors used to generate the score; [0091], [0097] requests can be prioritized using score; [0110] queue priority is assigned by comparing a score to one or more thresholds; [0112] scores below a threshold may require use-inhibition techniques; [0113] use-inhibition techniques can include presenting the user a message indicating the system is unavailable); and
One of ordinary skill in the art would have recognized that applying the known technique of prioritizing certain request in high demand situations in high demand situations of McEwen to Moss would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of McEwen to the teaching of Moss would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such assigning scores to users in order to determine their que priority. Further, applying priority scoring to Moss, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient queueing of user reservation requests.
Moss, as modified above, teaches:
communicating the determination from the analysis server to the reservations sensor (Moss [0110] check inventory 111 for reservation conflicts);
Regarding the following limitations:
wherein the reservation processor is further physically configured according to computer executable instructions for:
in response to a determination that the reservation score is above the threshold, providing a positive indication on the reservation sensor that the point of service for the good or service has been reserved; 
in response to a determination that the reservation score is below the threshold, providing a negative indication on the reservation sensor that a reservation is not available currently; 
Moss discloses providing an positive indication on the reservation sensor that the point of service for the good or service has been reserved (Moss [0143] confirm the reservation; Fig. 11 [0153] wait time for selected seat is displayed and can be color coded; [0154] tag displays availability; [0158] confirm successful check-in) and providing a negative indication on the reservation sensor that a reservation is not available currently (Moss Fig. 11 [0153] wait time for selected seat is displayed and can be color coded; [0154] tag displays availability). However, Moss does not disclose providing the positive indication in response to a reservation score being above a threshold and providing a negative indication in response to the reservation score being below a threshold, but McEwen does (McEwen [0091], [0097] requests can be prioritized using score; [0110] queue priority is assigned by comparing a score to one or more thresholds; [0112] scores below a threshold may require use-inhibition techniques; [0113] use-inhibition techniques can include presenting the user a message indicating the system is unavailable).
One of ordinary skill in the art would have recognized that applying the known technique of prioritizing certain request in high demand situations in high demand situations of McEwen to Moss would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of McEwen to the teaching of Moss would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such assigning scores to users in order to determine their que priority. Further, applying priority scoring to Moss, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient queueing of user reservation requests. 

Claim 2. 
Moss in view of McEwen and Sonasath teaches all the elements of claim 1, as shown above. Moss also discloses a check-in process that may verify a user’s credentials (Moss [0158]). However, Moss does not disclose the following limitations, but Sonasath doses: 
the token server comprising a token server comprising a token processor, a token memory, an token input output circuit and a token power source (Sonasath [0025], [0049] third party server) wherein the token processor is physically configured according to computer executable instructions for: 
receiving the secure token from the analysis processor (Sonasath [0054] hotel provisioning server uses the reservation token to retrieve user preferences stored in the user profile from the third-party ecosystem);
analyzing the secure token to match the secure token with the user identification data for the user (Sonasath [0054] hotel provisioning server uses the reservation token to retrieve user preferences stored in the user profile from the third-party ecosystem); and 
communicating the user identification data to the analysis server (Sonasath [0054] hotel provisioning server uses the reservation token to retrieve user preferences stored in the user profile from the third-party ecosystem).
One of ordinary skill in the art would have recognized that applying the known technique of using tokenization to identify a user of Sonasath to the credential verification process of Moss would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sonasath to the teaching of Moss would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such tokenized identifiers. Further, applying tokenized identifiers to Moss, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient outsourcing of the protection of consumer information by allowing a third party to manage the identification of the user.

Claim 3. 
Moss in view of McEwen and Sonasath teaches all the elements of claim 1, as shown above. Additionally, Moss discloses: 
displaying on the reservation sensor at least one of: 
a countdown timer indicating the time left on the reservation (Moss [0072] tag may display notice that the reservation is near expiration; Fig. 11, [0154] display color to indicate time remaining in a reservation); 
an indication that the user is not recognized; 
an indication that a reservation is not currently available for the user (Moss [0072] tag may display notice that a seat is reserved); and 
an indication of a ranking of the user in the system.

Claim 4. 
Moss in view of McEwen and Sonasath teaches all the elements of claim 1, as shown above. However, Moss does not disclose wherein the analysis processor is further physically configured according to computer executable instructions for a threshold scoring method comprising the following, but McEwen does: 
determining current demand (McEwen [0112] a score or prioritization is compared to one or more thresholds which may depend on variables such as ticket demand); 
adjusting threshold based on current demand to create an adjusted threshold (McEwen [0112] a score or prioritization is compared to one or more thresholds which may depend on variables such as ticket demand); 
analyzing past scores of the user to create an updated score (McEwen [0105] score can depend on a user’s past purchases and resale activity); 
comparing the updated score to adjusted threshold (McEwen [0110] prioritization can be dynamic to accommodate new user data); and 
classifying the updated score in view of the adjusted threshold (McEwen [0110] prioritization can be dynamic to accommodate new user data).
One of ordinary skill in the art would have recognized that applying the known technique of adjusting the scoring and prioritization parameters of McEwen to Moss would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of McEwen to the teaching of Moss would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such updating of prioritization parameters in response to new user data. Further, applying a dynamic threshold to McEwen, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient fulfillment of reservation requests. 

Claim 7. 
Moss discloses a computer executable method for reserving a good or service using a reservation system comprising: 
receiving, at an analysis server, an identification signal associated with a user from a reservation sensor at a point of service for the good or service along with a reservation request, wherein the identification signal includes a secure token (Moss [0144] user may locate a desired seat and scan them to initiate the reservation process); 
Regarding the following limitation:
determining, by the analysis server, if the identification signal associated with the user is eligible to use the reservation system, the determining including transmitting the secure token to a token server configured to translate the secure token into user identification data for the user and receiving the user identification data from the token server; 
Moss discloses determining, by the analysis server, if the identification signal associated with the user is eligible to use the reservation system (Moss [0110] check inventory 111 for reservation conflicts; [0144] user may locate a desired seat and scan them to initiate the reservation process; [0157] user may check in by “bumping” the tag to check in through the tag; [0158] verify credentials), however Moss does not disclose the determining including transmitting the secure token to a token server configured to translate the secure token into user identification data for the user and receiving the user identification data from the token server, but Sonasath does (Sonasath [0052] upon check-in a reservation token is sent to a hotel provisioning server; [0054] hotel provisioning server uses the reservation token to retrieve user preferences stored in the user profile from the third-party ecosystem). 
One of ordinary skill in the art would have recognized that applying the known technique of using tokenization to identify a user of Sonasath to the credential verification process of Moss would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sonasath to the teaching of Moss would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such tokenized identifiers. Further, applying tokenized identifiers to Moss, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient outsourcing of the protection of consumer information by allowing a third party to manage the identification of the user. 
Moss does not disclose the following limitation, but McEwen does:
in response to the identification signal associated with the user being determined to be eligible by the analysis server, determining, by the analysis server, if the user has a reservation score over a threshold (McEwen [0076], [0080], [0104] assign a score to a requesting user; [0105]-[0107] factors used to generate the score; [0091], [0097] requests can be prioritized using score; [0110] queue priority is assigned by comparing a score to one or more thresholds; [0112] scores below a threshold may require use-inhibition techniques; [0113] use-inhibition techniques can include presenting the user a message indicating the system is unavailable); and 
One of ordinary skill in the art would have recognized that applying the known technique of prioritizing certain request in high demand situations in high demand situations of McEwen to Moss would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of McEwen to the teaching of Moss would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such assigning scores to users in order to determine their que priority. Further, applying priority scoring to Moss, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient queueing of user reservation requests.
Regarding the following limitations:
in response to the reservation score being above the threshold, providing an positive indication on the reservation sensor that the point of service for the good or service has been reserved and a reservation has been granted; and 
in response to the reservation score being below the threshold, providing a negative indication on the reservation sensor that a reservation is not available at a present time.
Moss discloses providing an positive indication on the reservation sensor that the point of service for the good or service has been reserved (Moss [0143] confirm the reservation; Fig. 11 [0153] wait time for selected seat is displayed and can be color coded; [0154] tag displays availability; [0158] confirm successful check-in) and providing a negative indication on the reservation sensor that a reservation is not available currently (Moss Fig. 11 [0153] wait time for selected seat is displayed and can be color coded; [0154] tag displays availability). However, Moss does not disclose providing the positive indication in response to a reservation score being above a threshold and providing a negative indication in response to the reservation score being below a threshold, but McEwen does (McEwen [0091], [0097] requests can be prioritized using score; [0110] queue priority is assigned by comparing a score to one or more thresholds; [0112] scores below a threshold may require use-inhibition techniques; [0113] use-inhibition techniques can include presenting the user a message indicating the system is unavailable).
One of ordinary skill in the art would have been motivated to include the teachings of McEwen in the system of Moss for the same reasons discussed above.

Claim 8. 
Moss in view of McEwen and Sonasath teaches all the elements of claim 7, as shown above. However, Moss does not disclose the following limitation, but McEwen does: 
in response to the identification signal associated with the user not being known by the analysis server, providing an unknown indication on the reservation sensor (McEwen [0083] provide an indication that tickets are not yet on sale if a user account cannot be identified and a user does not create an account).
One of ordinary skill in the art would have recognized that applying the known technique of requiring a user account to proceed with a transaction of McEwen to Moss would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of McEwen to the teaching of Moss would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such requiring a user have an account. Further, applying a requirement to associate a user with an account to Moss, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient recordkeeping of customer’s preferences to recommend better options to requesting customers. 

Claim 10. 
Moss in view of McEwen and Sonasath teaches all the elements of claim 7, as shown above. Additionally, Moss discloses: 
wherein the positive indication comprises a countdown timer that indicates when the reservation will expire (Moss [0072] tag may display notice that the reservation is near expiration; Fig. 11, [0153]-[0154] display color to indicate time remaining in a reservation).

Claim 11. 
Moss in view of McEwen and Sonasath teaches all the elements of claim 7, as shown above. Additionally, Moss discloses: 
wherein the positive indication comprises at least one of: 
a color display (Moss [0153]-[0154] display color); 
a display of information (Moss [0072] output device may be a display screen to display information in detail); 
a sound (Moss [0072] speaker for audible output); and 
a movement.

Claim 12. 
Moss in view of McEwen and Sonasath teaches all the elements of claim 7, as shown above. Additionally, Moss discloses:
wherein the identification signal is provided by an portable electronic device and the electronic device comprises an application which interfaces with the reservation sensor and the analysis server (Moss [0065]-[0066], [0071], [0076], [0078]-[0079], [0114], [0116], [0119], [0170] user may communicate with the tag electronically using electronic communication such as NFC; [0038] computing device 101; [0073] computing device 101 may be used to communicate with the tag to reserve a seat).

Claim 14. 
Moss in view of McEwen and Sonasath teaches all the elements of claim 7, as shown above. However, Moss does not disclose the following limitation, but McEwen does: 
wherein the token is generated by a token application on a portable computing device and the token is communicated to a token server in communication with the analysis server (McEwen [0045], [0083] account can be identified based on a cookie identification).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the user identification procedures of the user validator of McEwen for the verification of a user’s credentials of Moss. Both the verification of user credentials of Moss and the procedures for the user validator of McEwen are known in the art of making Thus, the simple substitution of one known element in the art of managing reservation and purchase requests for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Moss’s system with the improved functionality to identify a user and associate an account with that user thereby gaining more information about that user to better fulfill their request.

Claim 15. 
Moss in view of McEwen and Sonasath teaches all the elements of claim 7, as shown above. However, Moss does not disclose the following limitation, but McEwen does: 
wherein the identification signal comprises at least one of: 
a packet of data (McEwen [0045], [0083] account can be identified based on a user entering a username and password for an existing account); 
a unique rf signal.
One of ordinary skill in the art would have been motivated to include the teachings of McEwen in the system of Moss for the same reasons discussed above in claim 14.

Claim 16. 
Moss in view of McEwen and Sonasath teaches all the elements of claim 16 as shown above in claim 3.

Claim 17. 
Moss in view of McEwen and Sonasath teaches all the elements of claim 7, as shown above. Additionally, Moss discloses:
wherein the identification signal is provided by an portable electronic device and the portable electronic device comprises a computing element that is charged by the sensor (Moss [0065]-[0066], [0071], [0076], [0078]-[0079], [0114], [0116], [0119], [0170] user may communicate with the tag electronically using electronic communication such as NFC).

Claim 18. 
Moss in view of McEwen and Sonasath teaches all the elements of claim 18 as shown above in claim 4.

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of McEwen and Sonasath further in view of DeMarcken et al. (U.S. P.G. Pub. 2008/0312977 A1), hereinafter DeMarcken.

Claim 5. 
Moss in view of McEwen and Sonasath teaches all the elements of claim 4, as shown above. Additionally, Moss discloses:
wherein the adjusted threshold is determined using a learning algorithm to: review past threshold adjustments (Moss [0155] incentivize less popular seats); 
Moss does not disclose the following limitation, but DeMarcken does:
review past sales (DeMarcken [0046] predict availability based on sales and historical availability);
determine the optimal threshold adjustment to maximize sales (DeMarcken [0061] Maximize profit); and 
One of ordinary skill in the art would have recognized that applying the known technique of using past sales to help determine the optimal threshold that maximizes profit of DeMarcken to Moss as modified above by McEwen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of DeMarcken to the dynamic prioritization of McEwen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such sales information into the dynamic threshold determination of McEwen. Further, applying a review of sales data for profit maximization to McEwen, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient balancing of business needs with customer service principals that are embodied in prioritizing certain requests. 
Moss does not disclose the following limitation, but McEwen does:
setting the adjusted threshold according to the determined optimal threshold adjustment (McEwen [0110] prioritization can be dynamic to accommodate new user data).
One of ordinary skill in the art would have recognized that applying the known technique of adjusting the scoring and prioritization parameters of McEwen to Moss would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of McEwen to the teaching of Moss would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such updating of prioritization parameters in response to new user data. Further, applying a dynamic threshold to McEwen, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient fulfillment of reservation requests.

Claim 19. 
Moss in view of McEwen, Sonasath, and DeMarcken teaches all the elements of claim 19 as shown above in claim 5.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of McEwen and Sonasath further in view of Du et al. (U.S. P.G. Pub. 2014/0100896 A1), hereinafter Du.

Claim 6. 
Moss in view of McEwen and Sonasath teaches all the elements of claim 1, as shown above. Additionally, Moss discloses wherein the positive indication on the reservation sensor that the point of service for the good or service has been reserved by the user includes: 
displaying an indication that a good or a service is reserved (Moss [0072] tag may display notice that a seat is reserved); 
displaying a name of the user (Moss [0165] display the name or username of the user who made the reservation); 
displaying a timer that indicates how long the good or service is reserved (Moss [0072] tag may display notice that the reservation is near expiration; Fig. 11, [0153]-[0154] display color to indicate time remaining in a reservation); 
communicating an acceptance message to a portable computing device of the user (Moss Fig. 10 Item 1040, [0143] confirm reservation); 
communicating a timer to the portable computing device of the user (Moss Fig. 11, [0153]-[0154] display color to indicate time remaining in a reservation); 
creating a sound to indicate that the good or service has been reserved (Moss [0072] speaker for audible output); and 
Moss does not disclose the following limitation, but Du does:
creating a motion that indicate that the good or service has been reserved (Du [0052] positive feedback indicating a successful scan includes sound, text, color, graphic, vibration, or otherwise).
One of ordinary skill in the art would have been motivated to include a vibration positive indication as taught by Du in the system of Moss in order to get the attention of a user who may have looked away from the tag and may have missed a visual indication. It would have been obvious to one of ordinary skill in the art before the effective filing date to include vibration feedback as taught by Du in the system of Moss, since the claimed invention is merely a combination of old elements in the art of reservations, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Moss’s system with the improved functionality to reduce the likelihood a user misses a positive indication by providing multiple types of indications.

Claim 20. 
Moss in view of McEwen, Sonasath, and Du teaches all the elements of claim 20 as shown above in claim 6.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of McEwen and Sonasath further in view of Lefkowitz et al. (U.S. P.G. Pub. 2010/0250290 A1), hereinafter Lefkowitz.

Claim 9. 
Moss in view of McEwen and Sonasath teaches all the elements of claim 7, as shown above. Moss also discloses a check-in process that may verify a user’s credentials (Moss [0158]). However, Moss does not disclose the following limitations, but Lefkowitz doses:
wherein the identification signal is a biometric signal of the user (Lefkowitz [0063], [0081], [0101] user token may be identification using biometric data; [0107] user information includes username, password, biometric information, and the like).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the biometric data of Lefkowitz for the verification credentials of Moss. Both are known in the art of purchasing goods or services as security measures to ensure the correct user receives requested goods and services. Thus, the simple substitution of one known element in the art of online transactions for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Moss’s system with the improved functionality to allow a user to verify themselves without having to provide or remember any codes thereby increasing the convenience for the user.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628